Citation Nr: 0006765	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  94-46 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for the residuals of a 
shrapnel wound of the left thumb.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  He was awarded the Purple Heart for a wound incurred 
in action.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which the veteran was awarded 
service connection for the residuals of a shell fragment 
wound of the left thumb, and a noncompensable evaluation was 
assigned thereto.  The veteran subsequently perfected an 
appeal of that decision.

In a July 1998 Board decision, this case was remanded to the 
RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's residuals of a shell fragment wound to the 
left thumb are currently manifested by subjective complaints 
of pain on use and pressure.  Current objective findings 
include a well-healed scar on the thumb, limitation of motion 
of the distal interphalangeal joint flexion, some loss of 
appreciation of light touch and sharp/dull discrimination, 
good strength, no atrophy, no synovitis, and asymptomatic 
left fingers, wrist, forearm, elbow and upper arm.  No X-ray 
evidence of degenerative joint disease of the thumb.

3.  There is no objective clinical evidence of poorly 
nourished or tender scars, peripheral nerve involvement, or 
muscle damage shown in the left thumb.
CONCLUSION OF LAW

The criteria for 10 percent evaluation for the residuals of a 
shell fragment wound to the left thumb, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71, 4.71a, 
4.118, 4.124a, Diagnostic Codes 5224, 7803, 7804, 7805 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board determines that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) by virtue of 
his statements that he has suffered an increase in 
disability.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997).  Further, the Board finds that all relevant facts 
have been properly developed and no additional assistance to 
the veteran is required to comply with the duty-to-assist 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

In addition, in evaluating increased ratings, consideration 
will be given to whether higher ratings are available under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, 
the Board was directed to consider whether a veteran's 
complaints of shoulder pain could significantly limit 
functional ability during flare-ups or when the arm was used 
repeatedly, thus warranting a higher evaluation under 
38 C.F.R. § 4.40.  Moreover, the Board will consider whether 
weakened movement, excess fatigability, and incoordination 
support higher ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 
Vet. App. at 207.  

In rendering a determination on missile injuries, the 
analysis must start with a review of the extent of the 
original traumatic injury, and the course of the disability 
in the ensuing years.  Service medical records contain no 
reference to treatment or injury to the veteran's left thumb.  
However, the veteran submitted statements from four veterans, 
including the medic who treated him, who confirmed the 
circumstances of his in service injury.  These statements 
essentially document that on July 18, 1969, the veteran was 
struck in the left thumb by a piece of shrapnel from a mortar 
round.  The fact that the veteran was wounded in combat is 
further corroborated by the information on the veteran's Form 
DD214 which shows that he was awarded the Purple Heart.  As 
for post-service treatment, the veteran testified at a March 
1995 RO hearing that he had not had treatment for his left 
thumb since discharge.  By rating decision dated in March 
1996, the RO granted entitlement to service connection for 
the residuals of a shell fragment wound to the left thumb, 
and assigned a noncompensable evaluations thereto.  

The medical evidence of record consists of three VA 
examination reports dated in May 1994, February 1996 and 
September 1999.  Subjectively, the veteran reported that he 
has pain in his left thumb on use and pressure which 
interferes with his ability to perform his job, but he 
asserted no symptoms in his left hand, wrist, forearm, elbow 
or upper arm.  

Objectively, these examination reports all document a well-
healed scar along the thumb, with the most recent examination 
identifying it as a twenty-two millimeter scar extending from 
the base of the dorsum of the distal phalanx to near the base 
of the left thumbnail.  This examination report also notes a 
two millimeter puncture wound with slight callous formation 
with some loss of bulk but no loss of pulp at the tip.  The 
May 1994 and September 1999 reports reveal limitation of 
motion of the first interphalangeal joint of the left thumb - 
distal interphalangeal joint flexion of 35 degrees, 
metacarpophalangeal joint flexion of 75 degrees - and all 
three note no evidence of swelling.  In May 1994 the examiner 
noted hyperesthesia of the left thumb area and slight gross 
deformity, in September 1999,the examiner reported decreased 
appreciation of light touch and sharp/dull discrimination on 
the radial half of the palmar aspect of the left distal 
thumb, with pinprick otherwise normal.  The most recent 
report also found good strength (4/5), although slightly 
below normal (5/5), with no wasting of the thenar or 
hypothenar eminences, or the small muscles of the hand.  
There was also normal concavity between the thenar and 
hypothenar eminences at the base of the hand and no synovitis 
of the small joints.  No X-ray evidence of degenerative joint 
disease of the thumb is noted.  Additionally, the most recent 
examination report shows no disability in the other fingers 
of the left hand, the left wrist, the left forearm or the 
left elbow.  The most recent assessment of the veteran's 
disorder is a healed shrapnel wound of the left thumb with 
some cosmetic deformity, soft tissue contractures, and 
limited distal interphalangeal joint motion.

Generally, when evaluating a disability, particularly the 
residuals of a shell fragment injury, consideration of all 
applicable Diagnostic Codes will be made.  Therefore, the 
Board will discuss potential residuals of the veteran's shell 
fragment wound as applicable under muscle injury, 
musculoskeletal, peripheral nerve, and scar regulations.  

Beginning with consideration of any possible muscle damage 
residuals, there are no service medical records relevant to 
this wound, and thus, no indication of a muscle injury to the 
left thumb in service.  More significantly, the post-service 
medical evidence contains no indication of a muscle injury.  
Accordingly, there is no basis on which to assign a separate 
compensable evaluation under any relevant muscle injury 
diagnostic code.
Turning to whether the veteran has experienced peripheral 
nerve involvement as a result of the left thumb shell 
fragment wound, the regulation governing evaluation of 
peripheral nerve disabilities, 38 C.F.R. § 4.124a (1999), 
provides compensation for complete and incomplete paralysis 
of the appropriate nerve.  Incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis, whether due to 
varied level of the nerve lesion or to partial regeneration.  

In the present case, while there is mention of some 
neurological symptomatology - hyperesthesia, decreased 
appreciation of light touch and sharp/dull discrimination - 
there is no diagnosis relevant to a peripheral nerve disorder 
such as neuritis or neuralgia.  Furthermore, other than his 
left thumb, the veteran's left upper extremity is 
asymptomatic of any sensory deficiency or other nerve damage 
symptomatology.  
Thus, there is no evidence of peripheral nerve involvement 
and no basis on which to assign a separate compensable 
evaluation under any relevant neurologic diagnostic code.

Under the musculoskeletal regulations, 38 C.F.R. § 4.71a 
(1999), Diagnostic Code 5224 governing evaluation of 
individual finger disability, is the only applicable 
Diagnostic Code.  The veteran does not have clinical evidence 
of degenerative arthritis warranting consideration of the 
Diagnostic Codes addressing arthritic disabilities, and there 
is no indication of involvement of his other fingers, wrist, 
elbow, forearm or upper arm; thus precluding consideration or 
application of the Diagnostic Codes pertaining to these body 
parts.  

Pursuant to Diagnostic Code 5224, for both major and minor 
hands, a 10 percent evaluation is assigned for favorable 
ankylosis, and a 20 percent evaluation for unfavorable 
ankylosis.  In the present case, there is no medical evidence 
indicating that the veteran's left thumb is ankylosed either 
favorably or unfavorably, only that there is some limitation 
of motion of the distal interphalangeal joint.  Therefore, 
compensation under these regulations is not warranted.  

In evaluating the scar residuals, the Board notes that the 
scars at issue are located on the veteran's left thumb.  
Under Diagnostic Code 7804, a 10 percent evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (1999).  A 10 percent evaluation is also warranted 
under DC 7803 for superficial scars that are poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (1999).  All other scars are rated on the limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (1999).  

First, the Board finds that the objective findings of the 
veteran's residual scarring of the left thumb do not warrant 
a separate compensable evaluation under Diagnostic Codes 7803 
or 7804.  Specifically, there is no evidence that the scars 
are poorly nourished or tender.  Thus, a compensable rating 
would not be available under either of these codes.  Next, 
Diagnostic Code 7805 permits an evaluation based on the 
limitation of function of the part affected by a scar, in 
this case the left thumb.  The medical evidence does indicate 
the presence of painful limitation of motion of the left 
thumb at the distal interphalangeal joint.  The record also 
reveals that the left hand is the veteran's dominant hand.  
Consequently, the Board finds that the veteran has some 
functional limitation of the left thumb and a 10 percent 
rating is warranted pursuant to 38 C.F.R. §§ 4.40 and 4.45 
(1999), for this disability.  

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a 10 percent evaluation for the residuals of a 
shell fragment wound of the left thumb is granted, subject to 
the laws and regulations governing the disbursement of 
monetary benefits. 



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

